           Case 8:21-cv-00768-JVS-KES Document 15 Filed 04/28/21 Page 1 of 1 Page ID #:83

 Attorney or Party without Attorney:                                                                             For Court Use Only
 DAVIDA BROOK (#275370)
 SUSMAN GODFREY LLP
 1900 Avenue of the Stars Suite 1400
 Los Angeles, CA 90067
   Telephone No: 310-789-3100

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT
 CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   JANE DOE on behalf of herself and all others similarly situated
 Defendant:       REDDIT, INC

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:    Case Number:
                                                                                                      8:21-cv-00768


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in A Civil Action; Class Action Complaint; Civil Cover Sheet; Certification and Notice of
      Interested Parties (LOCAL RULE 7.1-1); Initial Order Following Filing of Complaint Assigned To Judge Selna; Notice of
      Assignment to United States Judges; Notice to Parties Of Court−Directed Adr Program

3.    a.    Party served:      REDDIT, INC
      b.    Person served:     Lai Saevang, CSC Lawyers Incorporating Service, Registered Agent, served under F.R.C.P. Rule 4.

4.    Address where the party was served:       2710 Gateway Oaks Dr Suite 930, Sacramento, CA 95833

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Mon, Apr 26 2021 (2) at: 11:05 AM

6. Person Who Served Papers:
   a. Michael Morris (2102-33, Sacramento)                                         d. The Fee for Service was: $256.63
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                04/27/2021
                                                                                    (Date)                            (Signature)




                                                                     PROOF OF                                                           5607952
                                                                      SERVICE                                                         (4639799)
